              Case 1:19-cv-05672-VSB Document 40-5 Filed 02/12/20 Page 1 of 8
                                                  Monday, February 10, 2020 at 16:41:07 Eastern Standard Time

Subject:    Re: Michael Grecco Prods., Inc. v. Guardian News and Media LLC - Addressing SM Perth
Date:       Tuesday, February 4, 2020 at 5:48:55 PM Eastern Standard Time
From:       Stuart A. Weichsel
To:         Terence Keegan
CC:         David Korzenik
BCC:        Stuart A. Weichsel, Ronald Adelman
AFachments: Google at 20_ how two 'obnoxious' students changed the internet __ Social Media Perth.pdf,
            Screen Shot 2020-02-04 at 5.40.23 PM.png, Screen Shot 2020-02-04 at 5.40.15 PM.png,
            Screen Shot 2020-02-04 at 5.40.09 PM.png, Screen Shot 2020-02-04 at 5.40.04 PM.png


Pursuant to your request, please ﬁnd enclosed the evidence regarding SM Perth.
If you search the SMPerth website currently you will ﬁnd a number of stories enZtled “Powered by The
Guardian” and credited to the Guardian.
This clearly implies a contractual relaZonship.

Each clearly reads something like this “This arZcle Ztled “Facebook says it was ‘not our role’ to remove fake
news during Australian elecZon” was wri_en by Katharine Murphy and Christopher Knaus, for
theguardian.com on Tuesday 30th July 2019 18.00 GMT”
Some of them are also wri_en by Alex Hern.
Please note that the four arZcles I have sent are all from late December. I am sure there have been more.

The subject Google arZcle has the same credit, including “Powered by Guardian.”

I must suggest that either your client is not being forthcoming with you. You also failed to do basic
independent research.
Spending 10 minutes on the website shows that the website is currently displaying arZcles that it credits to
the Guardian.

“We had already invesZgated this site, ader you advised us of it in late December, and ader you included a
screen shot of the site as an exhibit in your January 6 ﬁling. Our client has searched for any evidence of a
relaZonship with SMPerth.com, and has found none. It has searched for evidence of having syndicated the
arZcle to SMPerth.com, and has found none. The arZcle seems to have been reprinted on this website
without Guardian’s permission. “

If you invesZgated this ma_er in December, would you not have sent a take down noZce to remove all
Guardian arZcles from the website in the 2 months since I brought it to your a_enZon? (Only the subject
Google arZcle has been removed.)

I will address your addiZonal quesZons shortly.

Best regards,

Stuart Weichsel


STROPHEUS LAW LLC
Stuart A. Weichsel, Esq.
(PLEASE NOTE NEW ADDRESS)


                                                                                                           Page 1 of 3
            Case 1:19-cv-05672-VSB Document 40-5 Filed 02/12/20 Page 2 of 8

60 E 42ND ST STE 4600
New York, NY 10165-0006
Direct +1(917) 688 2307
Cel       (917) 562 4697
Fax       (917) 534‑6306


From: Terence Keegan <tkeegan@mkslex.com>
Date: Tuesday, February 4, 2020 at 5:20 PM
To: "Stuart A. Weichsel" <stuart.weichsel@stropheus.com>
Cc: David Korzenik <dkorzenik@mkslex.com>
Subject: Michael Grecco Prods., Inc. v. Guardian News and Media LLC

Stuart,

The Guardian has received no informaZon from your client on the points we covered in our call with
Magistrate Judge Freeman last week. As you know we have not only pre-conference statements due on
Friday, but a joint report as well.

We therefore need immediate responses to the following:

1. Actual licenses from MGPStockphotos.com? We began discussing this website with you in August. In the
nearly six months since, your client has failed to provide any evidence of actual third-party licenses from this
site. In our last call with Judge Freeman, she reiterated that this was “the most basic informaZon” your client
should provide to facilitate the mediaZon.

Your client has used prices from this website as evidence of license rates for photographs in at least one other
case. Michael Grecco Prods., Inc. v. Func9on(X) Inc., No. 18-cv-00386-NRB, Dkts. 18-1, 19 ¶7 (June 26, 2018).
Your client should provide to us evidence showing the total number of licenses for the photograph at issue
through the MGPStockphotos.com website, as well as the type of use, date, size, geographic scope and price
for at least the last ﬁve licenses through the website for the photo at issue. AlternaZvely, your client should
provide to us a representaZon that there have been no licenses for the photo through the website. Your
client cannot delay providing this informaZon to us any longer.

2. Was Business Insider 10/13/2015 license part of a seClement? In August, you argued that a $12,500
license in 2015 from your client to a Business Insider website was “most comparable” to our facts. But that
amount is nearly 5 Zmes more than what your client charges for even a ½ screen license on the
MGPStockphotos website (to say nothing of the previous 2- and 3-digit licensing sums that your client also
provided).

We have asked you whether the Business Insider license – for which your client has only produced a
purported “stock invoice” from Michael Grecco Photography dated October 13, 2015 – was negoZated as
part of a se_lement. As Magistrate Judge Co_ emphasized last year in O>o v. Hearst Communica9ons,
Inc. (2019 WL 1034116, at *9): “If the record is clear that a license was obtained as part of a se_lement, and
would not have otherwise been obtained but for the se_lement, it is plainly misleading to suggest that the
license has any signiﬁcance independent of the se_lement or that it should be used to form the basis of
damages calculaZons.”

Your client should advise Guardian without further delay whether the Business Insider license was negoZated
as part of a se_lement of a claim.

3. Photo’s use on SMPerth.com? You claimed on our call last week that your client recently showed you

                                                                                                            Page 2 of 3
            Case 1:19-cv-05672-VSB Document 40-5 Filed 02/12/20 Page 3 of 8


evidence that the photo at issue was displayed with the Guardian arZcle at a website called SMPerth.com.
Your client has failed to share any such evidence with us.

We had already invesZgated this site, ader you advised us of it in late December, and ader you included a
screen shot of the site as an exhibit in your January 6 ﬁling. Our client has searched for any evidence of a
relaZonship with SMPerth.com, and has found none. It has searched for evidence of having syndicated the
arZcle to SMPerth.com, and has found none. The arZcle seems to have been reprinted on this website
without Guardian’s permission.

In any event, your exhibit did not show the photo at issue being displayed on the SMPerth.com website. Your
client should be able to immediately furnish any evidence it has to the contrary. Otherwise this appears to
have been a deliberate diversion from the actual market value quesZons we have been a_empZng to discuss
for months.

Please advise us on the above three points immediately so that we have Zme to consider them with our
client before the joint report and our pre-conference statements are due.

Terence P. Keegan
Miller Korzenik Sommers Rayman LLP

The Paramount Building
1501 Broadway, Suite 2015
New York, NY 10036
phone: 212-752-9200
e-mail: tkeegan@mkslex.com
website: MKSR.Law

CONFIDENTIALITY NOTICE: This e-mail and any a_achments are intended for the named addressee(s) only
and may contain privileged and/or conﬁdenZal informaZon. If you received this e-mail in error, please
immediately and permanently delete it and noZfy me. Any erroneous receipt is unintenZonal, no applicable
privilege is waived thereby, and any disclosure, copying or distribuZon of this e-mail is prohibited.




                                                                                                          Page 3 of 3
Case 1:19-cv-05672-VSB Document 40-5 Filed 02/12/20 Page 4 of 8
Case 1:19-cv-05672-VSB Document 40-5 Filed 02/12/20 Page 5 of 8
Case 1:19-cv-05672-VSB Document 40-5 Filed 02/12/20 Page 6 of 8
Case 1:19-cv-05672-VSB Document 40-5 Filed 02/12/20 Page 7 of 8
Case 1:19-cv-05672-VSB Document 40-5 Filed 02/12/20 Page 8 of 8
